United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 12, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-60003
                         Conference Calendar


SHELIA GUNN, on behalf of Johnathan Gunn,

                                     Plaintiff-Appellant,

versus

TUSCALOOSA CITY SCHOOL SYSTEM; STATE OF ALABAMA,

                                     Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                       USDC No. 1:04-CV-23
                      --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Shelia Gunn, proceeding pro se, appeals the dismissal for

want of personal jurisdiction of her civil complaint in which she

alleged that the Tuscaloosa City School System and the State of

Alabama violated her son’s civil rights in contravention of

federal and state law.   Gunn does not challenge on appeal the

basis for the district court’s dismissal of her complaint and,

instead, reurges the claims raised in her complaint.

     When an appellant fails to identify any error in the

district court’s analysis, it is the same as if the appellant had

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-60003
                                  -2-

not appealed the judgment.     Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).     Although pro

se briefs are afforded liberal construction, Haines v. Kerner,

404 U.S. 519, 520 (1972), even pro se litigants must brief

arguments in order to preserve them.      Yohey v. Collins, 985 F.2d

222, 224-25 (5th Cir. 1993).     Because Gunn has not challenged the

basis for the district court’s dismissal of her complaint, she

has abandoned the issue, and this court need not further address

it.   See Brinkmann, 813 F.2d at 748.

      For the first time on appeal, Gunn argues that a social

worker for the Monroe County, Mississippi Department of Human

Services had her arrested based on false allegations that Gunn

had abused her son and her mother.      She also alleges that the

Monroe County School District “allowed [her son’s] eligibility to

run out.”   Because Gunn failed to present these claims to the

district court, this court need not consider them.      See Burch v.

Coca-Cola Co., 119 F.3d 305, 319 (5th Cir. 1997).

      The district court’s dismissal of Gunn’s complaint is

affirmed.   Gunn’s motion to be appointed guardian ad litem is

denied as unnecessary.

      AFFIRMED; MOTION DENIED.